DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 – 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2001/0010271 A1).
Regarding Claim 1, Lin discloses a display device (Fig 1-5) comprising: a display panel ([0048]; “circuit board 30 may electrically connect the base and the movable display screen of a notebook computer”); and a first substrate (30; see Fig 3,5; “Flexible material”, “Adhesive”; [0058-0059]) connected to the display panel ([0048]), wherein the first substrate (30) comprises: a first base substrate (see Fig 3,5; “Flexible material”, “Adhesive”; [0058-0059]); a first wiring layer (64,66; [0061]) having a plurality of first signal wirings (64,66) on the first base substrate; and a first ground wiring layer (28; [0058-0059]) on the first wiring layer (64,66; see Fig 1-5), wherein the first ground wiring layer (28) comprises an open pattern area (portions or areas related to Fig 2; portions or areas not part of 72,74; note that the claim language has not defined structural boundaries of “areas” to physically limit “areas”) and a non- open pattern area (portions or areas related to Fig 4; portions or areas part of 72,74; note that the claim language has not defined structural boundaries of “areas” to physically limit “areas”), wherein the open pattern area comprises a plurality of first open patterns and openings (82; [0053]) surrounded by adjacent first open patterns, and the non- open pattern area comprises a plurality of second open patterns and non- open patterns surrounded by adjacent second mesh patterns, wherein the non- open patterns are physically connected to the adjacent second open patterns.
Lin does not explicitly disclose (in Fig 1-5) wherein the first ground wiring layer comprises a mesh pattern area and a non-mesh pattern area, wherein the mesh pattern area comprises a plurality of first mesh patterns and openings surrounded by adjacent first mesh patterns, and the non-mesh pattern area comprises a plurality of second mesh patterns and non-mesh patterns surrounded by adjacent second mesh patterns, 
However Lin teaches (in Fig 9-13) a first wiring layer (264,266; [0061]) having a plurality of first signal wirings (264,266) on the first base substrate; and a first ground wiring layer (242,244; [0058-0059]) on the first wiring layer (264,266; see Fig 9-13), wherein a first ground wiring layer (layer with 242,244) comprises a mesh pattern area (area about 10 in Fig 9; see Fig 10; note that the claim language has not defined structural boundaries of “areas” to physically limit “areas”) and a non-mesh pattern area (area about 12 in Fig 9; see Fig 12; note that the claim language has not defined structural boundaries of “areas” to physically limit “areas”), wherein the mesh pattern area comprises a plurality of first mesh patterns (220,230,242,244) and openings (250; [0065]) surrounded by adjacent first mesh patterns (see Fig 10), and the non-mesh pattern area (area about 12 in Fig 9; see Fig 12) comprises a plurality of second mesh patterns (222,224,242,244,220) and non-mesh patterns (about 272,274) surrounded (at least partially) by adjacent second mesh patterns (222,224,242,244,220), wherein the non-mesh patterns are physically connected to the adjacent second mesh patterns (see Fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Lin (Fig 1-5), wherein the first ground wiring layer comprises a mesh pattern area and a non-mesh pattern area, wherein the mesh pattern area comprises a plurality of first mesh patterns and openings surrounded by adjacent first mesh patterns, and the non-mesh pattern area comprises a plurality of second mesh patterns and non-mesh patterns surrounded by adjacent second mesh patterns, wherein the non-mesh patterns are physically connected to the adjacent second mesh patterns as taught by Lin (Fig 9-13), as both limitations are present in the same publication and further to control impedance and transmitted timing, reduce capacitance, achieve desired impedance, permit transfer of signals without degrading the quality, provide compensation, and provide grounding (Lin, [0005-0007,0012-0018,0021,0049-0050,0065]).
(Note that the claim language has not defined the mesh pattern areas and non-mesh pattern area, as the pattern itself between openings can also be construed as non-mesh patterns.)

Claims 2 – 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2001/0010271 A1) as applied to claim 1 above and further in view of Suski (US 5,675,299).

Regarding Claim 2, Lin teaches the limitations of the preceding claim. 
Lin further teaches the display device (Fig 1-5), further comprising a second wiring (268,270) having a plurality of second signal wirings (268,270) on the first ground wiring layer (242), wherein the first signal wirings (264,266) extend along a first direction.
Lin does not disclose the display device, further comprising a second wiring layer, wherein the second signal wirings extend along a second direction intersecting the first direction.
	Suski teaches of a circuit board (Fig 9-10), comprising a second wiring layer (280,282,284) having a plurality of second signal wirings (280,282,284) on a first ground wiring layer (240), wherein a first signal wirings (260,262,264) extend along a first direction (up and down direction in Fig 9), and the second signal wirings (280,282,284) extend along a second direction (left and right direction in Fig 9) intersecting the first direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Lin, further comprising a second wiring layer, wherein the second signal wirings extend along a second direction intersecting the first direction as taught by Suski, in order to minimize crosstalk (Suski, Column 13, lines 34-46).

Regarding Claim 3, Lin in view of Suski teaches the limitations of the preceding claim and Lin further teaches mesh pattern area and non-mesh pattern area.
Lin further teaches the device (Fig 9-12), wherein the mesh pattern area (area about 10 in Fig 9; see Fig 10) is in an area where the first signal wirings (264,266), and the non-mesh pattern area (area about 12 in Fig 9; see Fig 12) is in an area where the first signal wirings (264,266).
Lin does not explicitly disclose wherein the mesh pattern area is in an area where the first signal wirings and the second signal wirings do not overlap, and the non-mesh pattern area is in an area where the first signal wirings and the second signal wirings overlap.
Suski teaches the board (Fig 9-10) wherein a mesh pattern area (note that the claim language has not defined structural boundaries of “area” to physically limit “areas”) is in an area where a first signal wirings (260,262,264) and a second signal wirings (280,282,284) do not overlap (see annotated ‘MESH PATTERN AREA’), and the non-mesh pattern area (note that the claim language has not defined structural boundaries of “areas” to physically limit “area”) is in an area where the first signal wirings (260,262,264) and the second signal wirings (280,282,284) overlap (see annotated ‘NON-MESH PATTERN AREA’).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Lin and Suski, wherein the mesh pattern area is in an area where the first signal wirings and the second signal wirings do not overlap, and the non-mesh pattern area is in an area where the first signal wirings and the second signal wirings overlap, as taught by Suski, in order to provide multiple signal lines, increase control impedance, minimize crosstalk, minimize capacitance, conform to design layouts, make connections to ports not aligned, and minimize discontinuities (Suski, Column 12, line 31-Column 14, line 22).

    PNG
    media_image1.png
    806
    963
    media_image1.png
    Greyscale

Annotated Fig 9 from Suski (US 5,675,299)

Regarding Claim 4, Lin teaches the limitations of the preceding claim. 
Lin further teaches the display device (Fig 1-5), wherein the first substrate (30; Flexible material) further comprises a second ground wiring layer (40) spaced apart from the first wiring layer (64,66) with the first base substrate (30; Flexible material) interposed between the second ground wiring layer (40) and the first wiring layer (64,66) and a second base substrate (30; Flexible material) spaced apart from the first base substrate (30; Flexible material) with the first wiring layer (64,66) interposed between the second base substrate (30; Flexible material) and the first base substrate (30; Flexible material), wherein the first ground wiring layer (28) is spaced apart from the first wiring layer (64,66) with the second base substrate interposed between the first ground wiring layer (28) and the first wiring layer (64,66).

Regarding Claim 12, Lin teaches the limitations of the preceding claim.
Lin does not explicitly disclose the display device, wherein the first ground wiring layer comprises a shielding metal.
Suski teaches of a circuit board (Fig 9-10), wherein a first ground wiring layer (240) comprises a shielding metal (Column 8, lines 35-40; “copper”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Lin, wherein the first ground wiring layer comprises a shielding metal as taught by Suski, in order to provide a conductive material (Suski, Column 8, lines 14-39).

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2001/0010271 A1) in view of Suski (US 5,675,299) as applied to claim 2 above and further in view of Kim (US 2017/0287814 A1).

Regarding Claim 5, Lin in view of Suski teaches the limitations of the preceding claim.
Lin does not disclose the display device, further comprising a second substrate connected to the display panel and the first substrate, wherein the second substrate comprises a driver chip.
Kim teaches of a display device (Fig 1), comprising a second substrate (100) connected to a display panel (500) and a first substrate (substrate of 400), wherein the second substrate (100) comprises a driver chip (200; [0008,0027-0028]; “display driver IC (DDI) package including a semiconductor chip 200”; chip is also connected to 400).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Lin in view of Suski, further comprising a second substrate connected to the display panel and the first substrate, wherein the second substrate comprises a driver chip as taught by Kim, in order to improve connection characteristics, transmit signal to an image display panel and provide display driving (Kim, Abstract, [0008,0026-0028]).

Regarding Claim 6, Lin in view of Suski and Kim teaches the limitations of the preceding claim and Kim further teaches the display device (Fig 1), wherein the first substrate (substrate of 400; [0027]) comprises a circuit board ([0027]; “PCB”), and the second substrate (100; [0037]) comprises a flexible circuit film (110; [0037]).

Regarding Claim 7, Lin in view of Suski and Kim teaches the limitations of the preceding claim, including first signal wirings, and Kim further teaches the display device (Fig 1), further comprising a main circuit board (“PCB”; [0027-0035]) electrically connected to the first substrate (substrate of 400), wherein the first signal wirings are configured to receive transmission signals ([0027]; “COF semiconductor package 100 may receive a signal output by the driver PCB 400 and transmit the signal to the image display panel 500”) from the main circuit board (PCB).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2001/0010271 A1) as applied to claim 1 above and further in view of Howard (US 2012/0275122 A1).

Regarding Claim 11, Lin teaches the limitations of the preceding claim.
Lin does not disclose the display device, wherein the first signal wirings comprise a positive signal wiring and a negative signal wiring, wherein absolute values of signal intensities of the positive signal wiring and the negative signal wiring are the same.
Howard teaches of a printed circuit board (Fig 1), wherein a first signal wirings (1a,1b,2a,2b) comprise a positive signal wiring (1a,2a; [0001,0005-0007,0013,0024-0025]) and a negative signal wiring (1b,2b; [0001,0005-0007,0013,0024-0025]), wherein absolute values of signal intensities of the positive signal wiring and the negative signal wiring are the same ([0001,0005-0007,0013,0024-0025]; “same magnitude”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Lin, wherein the first signal wirings comprise a positive signal wiring and a negative signal wiring, wherein absolute values of signal intensities of the positive signal wiring and the negative signal wiring are the same as taught by Howard, in order to cancel electromagnetic fields, allow for close spacing, provide narrow pitch, and reduce cross-talk (Howard, [0001,0005-0007,0013,0024-0025]).

Claims 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2001/0010271 A1) in view of Suski (US 5,675,299).

Regarding Claim 13, Lin discloses a display device (Fig 1-5) comprising: a display panel ([0048]; “circuit board 30 may electrically connect the base and the movable display screen of a notebook computer”); and a first substrate (30; see Fig 3,5; “Flexible material”, “Adhesive”; [0058-0059]) connected to the display panel ([0048]), wherein the first substrate (30) comprises: a first base substrate (see Fig 3,5; “Flexible material”, “Adhesive”; [0058-0059]); a first wiring layer (68,70; [0061]) having a plurality of first signal wirings (68,70) on the first base substrate; and a first ground wiring layer (40; [0058-0059]) on the first wiring layer (68,70; see Fig 1-5), wherein the first ground wiring layer (40) comprises a plurality of open patterns (portions or areas related to Fig 2,4; portions or areas not part of 72,74; note that the claim language has not defined structural boundaries of “areas” to physically limit “areas”) and openings (82; [0053]) surrounded by adjacent open patterns, a second wiring (64,66) on the first ground wiring layer (40) and having a plurality of second signal wirings (64,66).
Lin does not disclose (in Fig 1-5) a second wiring layer on the first ground wiring layer and having a plurality of second signal wirings, wherein the first ground wiring layer comprises a plurality of mesh patterns and openings surrounded by adjacent mesh patterns, and the second signal wirings overlap the mesh patterns in a thickness direction.
However Lin teaches (in Fig 9-13) a first wiring layer (264,266; [0061]) having a plurality of first signal wirings (268,270) on the first base substrate; and a first ground wiring layer (242,244; [0058-0059]) on the first wiring layer (268,270; see Fig 9-13), wherein a first ground wiring layer (layer with 242,244) comprises a mesh pattern area (area about 10 in Fig 9; see Fig 10) and a non-mesh pattern area (area about 12 in Fig 9; see Fig 12; note that the claim language has not defined structural boundaries of “areas” to physically limit “area”), wherein the mesh pattern area comprises a plurality of first mesh patterns (220,230,242,244) and openings (250; [0065]) surrounded by adjacent first mesh patterns (see Fig 10), and the non-mesh pattern area (area about 12 in Fig 9; see Fig 12; note that the claim language has not defined structural boundaries of “areas” to physically limit “area”) comprises a plurality of second mesh patterns (222,224,242,244,220) and non-mesh patterns (about 272,274) surrounded (at least partially) by adjacent second mesh patterns (222,224,242,244,220), wherein the non-mesh patterns are physically connected to the adjacent second mesh patterns (see Fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Lin (Fig 1-5), wherein the first ground wiring layer comprises a plurality of mesh patterns and openings surrounded by adjacent mesh patterns as taught by Lin (Fig 9-13), as both limitations are present in the same publication and further to control impedance and transmitted timing, reduce capacitance, achieve desired impedance, permit transfer of signals without degrading the quality, provide compensation, and provide grounding (Lin, [0005-0007,0012-0018,0021,0049-0050,0065]).
	Suski teaches of a circuit board (Fig 9-10), comprising a second wiring layer (280,282,284) having a plurality of second signal wirings (280,282,284) on a first ground wiring layer (240), wherein a first signal wirings (260,262,264) extend along a first direction (up and down direction in Fig 9), and the second signal wirings (280,282,284) extend along a second direction (left and right direction in Fig 9) intersecting the first direction, and the second signal wirings (280,282,284) overlap a mesh patterns (240) in a thickness direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Lin, wherein a second wiring layer on the first ground wiring layer and having a plurality of second signal wirings, wherein the first ground wiring layer comprises a plurality of mesh patterns and openings surrounded by adjacent mesh patterns, and the second signal wirings overlap the mesh patterns in a thickness direction as taught by Suski, in order to provide multiple signal lines, increase control impedance, minimize crosstalk, minimize capacitance, conform to design layouts, make connections to ports not aligned, and minimize discontinuities (Suski, Column 12, line 31-Column 14, line 22).
(Note that the claim language has not defined the mesh pattern areas and non-mesh pattern area, as the pattern itself between openings can also be construed as non-mesh patterns.)


Regarding Claim 14, Lin in view of Suski teaches the limitations of the preceding claim.
Lin further teaches the display device (Fig 4), wherein the second signal wirings (64,66) do not overlap the openings (see Fig 4 where signal wirings 64,66 do not overlap some of the openings) in the thickness direction.

Regarding Claim 15, Lin in view of Suski teaches the limitations of the preceding claim.
Lin further teaches the display device (Fig 12), wherein a width of each of the second signal wirings (264,266) is smaller than that of each of the mesh patterns (see Fig 12 showing the width of 222 is greater than the width of 264).

Regarding Claim 16, Lin in view of Suski teaches the limitations of the preceding claim.
Lin further teaches the display device (Fig 12), wherein the first signal wirings (268,270) extend along a first direction, and the mesh patterns comprise a first extension portion (annotated ‘FIRST EXTENTION PORTION’; note that the claim language has not defined structural boundaries of “portion” to physically limit “portion”) and a second extension portion (annotated ‘SECOND EXTENTION PORTION’; note that the claim language has not defined structural boundaries of “portion” to physically limit “portion”) which extend along the first direction (Y) and are spaced apart from each other in a second direction (X) intersecting the first direction and connection portions (portions of the mesh pattern between FIRST and SECOND EXTENTION PORTION; ; note that the claim language has not defined structural boundaries of “portions” to physically limit “portions”) which physically connect the first extension portion and the second extension portion, wherein the second signal wirings (264,266) extend along a direction (X and/or Y) in which the connection portions extend (see Fig 12).

    PNG
    media_image2.png
    599
    667
    media_image2.png
    Greyscale

Annotated Fig 12 from Lin (US 2001/0010271 A1)


Regarding Claim 17, Lin in view of Suski teaches the limitations of the preceding claim. 
Lin further teaches the display device (Fig 1-5), wherein the first substrate (30; Flexible material) further comprises a second ground wiring layer (40) spaced apart from the first wiring layer (64,66) with the first base substrate (30; Flexible material) interposed between the second ground wiring layer (40) and the first wiring layer (64,66) and a second base substrate (30; Flexible material) spaced apart from the first base substrate (30; Flexible material) with the first wiring layer (64,66) interposed between the second base substrate (30; Flexible material) and the first base substrate (30; Flexible material), wherein the first ground wiring layer (28) is spaced apart from the first wiring layer (64,66) with the second base substrate interposed between the first ground wiring layer (28) and the first wiring layer (64,66).

Claims 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2001/0010271 A1) in view of Suski (US 5,675,299) as applied to claim 13 above and further in view of Kim (US 2017/0287814 A1).

Regarding Claim 18, Lin in view of Suski teaches the limitations of the preceding claim.
Lin does not disclose the display device, further comprising a second substrate connected to the display panel and the first substrate, wherein the second substrate comprises a driver chip.
Kim teaches of a display device (Fig 1), comprising a second substrate (100) connected to a display panel (500) and a first substrate (substrate of 400), wherein the second substrate (100) comprises a driver chip (200; [0008,0027-0028]; “display driver IC (DDI) package including a semiconductor chip 200”; chip is also connected to 400).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Lin in view of Suski, further comprising a second substrate connected to the display panel and the first substrate, wherein the second substrate comprises a driver chip as taught by Kim, in order to improve connection characteristics, transmit signal to an image display panel and provide display driving (Kim, Abstract, [0008,0026-0028]).

Regarding Claim 19, Lin in view of Suski and Kim teaches the limitations of the preceding claim, including first signal wirings, and Kim further teaches the display device (Fig 1), further comprising a main circuit board (“PCB”; [0027-0035]) electrically connected to the first substrate (substrate of 400), wherein the first signal wirings are configured to receive transmission signals ([0027]; “COF semiconductor package 100 may receive a signal output by the driver PCB 400 and transmit the signal to the image display panel 500”) from the main circuit board (PCB).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896